Case 18-29397-JNP          Doc 33     Filed 03/02/21 Entered 03/02/21 13:07:42                  Desc Main
                                      Document     Page 1 of 2



   ISABEL C. BALBOA, ICB-4082
   ISABEL C. BALBOA, STANDING TRUSTEE
   CHERRY TREE CORPORATE CENTER
   535 ROUTE 38, SUITE 580
   CHERRY HILL, NJ 08002
   (856) 663-5002
   CHAPTER 13 STANDING TRUSTEE

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

   In Re:

   DEBTOR: GRETCHEN A. & JAMES D. JACKSON
   CASE NUMBER: 18-29397 JNP

                                  NOTICE OF RESERVE ON CLAIM


   CREDITOR: DITECH FINANCIAL, LLC
   TRUSTEE CLAIM #: 3
   COURT CLAIM #: N/A

   Please be advised that a reserve has been placed on the above named claim for the following
   reason:

            _____ Disbursement checks have been returned as undeliverable. A change of address
                  must be filed with the Court.

            __X___ The creditor cannot locate an account for the debtor under the account number
                   provided. The correct account number must be provided in writing.

            _____ The creditor is not cashing checks issued by the Trustee. Payments will not
                  resume until a written request is sent by the creditor to the Trustee.

            _____ the debt has been transferred and the transfer/assignment has not been filed with
                  the court.

            _____ The creditor refuses to accept partial payments. Issue must be resolved by
                  debtor’s attorney or Pro Se debtor, and Trustee must be notified in writing of
                  resolution.

            _____ the creditor has failed to file a proof of claim.


            _____ the debtor has failed to file a proof of claim for a creditor provided for in the plan
                  pursuant to r.3004.


            _____ the creditor has received stay relief, as per order entered
Case 18-29397-JNP         Doc 33    Filed 03/02/21 Entered 03/02/21 13:07:42                Desc Main
                                    Document     Page 2 of 2


           _____ Other:



   In the event the creditor seeks to file a claim after the expiration of the claims bar date, the
   creditor must obtain an Order Allowing Late Proof of Claim in accordance with Fed. R.
   Bankr. P.3002(c) and 9006(b)(3). If a late proof of claim is filed, and an Order Allowing
   Late Proof of Claim has not been entered by the Court, the late claim WILL NOT be paid.
   The Chapter 13 Trustee will reserve the amounts provided in the plan for such creditor
   pending further Order of the Court.

   Request for additional information should be directed to: Isabel C. Balboa, Chapter 13 Standing
   Trustee, Cherry Tree Corporate Center, 535 Route 38, Suite 580, Cherry Hill, NJ 08002.



   Dated: MARCH 2, 2021                                    /s/ Isabel C. Balboa
                                                           Chapter 13 Standing Trustee
   Copy to:

   DITECH FINANCIAL, LLC
   P.O. BOX 0049
   PALATINE, IL 60055-0049

   NEW REZ, LLC
   dba SHELLPOINT MORTGAGE SERVICING
   55 BEATTIE PLACE
   SUITE 110
   MS 152
   GREENVILLE, SC 29601

   STERN, LAVINTHAL & FRANKENBERG, LLC
   105 EISENHOWER PARKWAY
   SUITE 302
   ROSELAND, NJ 07068

   BRAD J. SADEK, ESQUIRE
   SADEK & COOPER
   1315 WALNUT STREET
   SUITE 502
   PHILADELPHIA, PA 19107

   GRETCHEN A. & JAMES D. JACKSON
   302 VAN SANT DRIVE
   PALMYRA, NJ 08065
